COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      832 Yale St. LLC., and Terry Fisher v. Stallion Texas Real Estate
                          Fund, LLC.

Appellate case number:    01-19-00320-CV

Trial court case number: 1129141

Trial court:              County Civil Court at Law No. 4 of Harris County

        Appellants, 832 Yale St. LLC and Terry Fisher, have filed a motion for emergency relief
asking this Court to review the trial court’s April 24, 2019 order setting the supersedeas amount.
Appellants have also filed a motion for temporary relief requesting a stay of the April 24 order so
that the Court has time to review the order.
        We grant the motion for temporary relief and order the trial court’s order of April 24,
2019 stayed. We further request appellee Stallion Texas Real Estate Fund, LLC, to file a response
to the motion to review the April 24, 2019 order within 7 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Justice Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___May 1, 2019___